 



Exhibit 10.33.2
December 12, 2007
Mr. Denis Regimbal
Agere Systems Inc.
1110 American Parkway NE
Allentown, PA 18109
Dear Denis,
As you know, on or about April 2, 2007 you received a stock option grant of
100,000 shares vesting over four years, and 50,000 time-based restricted stock
units vesting over two years. These awards were granted under LSI Corporation’s
1991 Equity Incentive Plan and 2003 Equity Incentive Plan.
Subsequently on November 12, 2007, we entered into a separation agreement
whereby we agreed that on your termination date all of your unvested options and
restricted stock units were to vest in accordance with the provisions of the
applicable agreements and plans pursuant to which they were granted.
This will confirm our mutual understanding that the terms of the April 2 awards
and LSI Corporation’s 1991 Equity Incentive Plan and 2003 Equity Incentive Plan
do not allow for the unvested equity grants issued under those plans to
accelerate and vest upon the termination of your employment. Of course, all of
the unvested equity grants issued under the Agere Systems Inc. 2001 Long Term
Incentive Plan will in fact accelerate and vest on your termination date.
Denis, please sign below to indicate your understanding of the terms set forth
above.

         
 
  Agere Systems Inc.    
 
       
   
       
/s/ Denis Regimbal
 
  By: /s/ Paul Bento
 
   
Denis Regimbal
  Name: Paul Bento       
 
  Title: Vice President    
Date: December 12, 2007
  Date: December 12, 2007    

 